Wheeler, J.
The pleadings do not show the citizenship of the parties. The petition for removal shows that the plaintiffs are all citizens of Pennsylvania; that the petitioning defendant is a citizen of Massachusetts, and the other defendants are citizens of New York. The controversy is therefore wholly between citizens of different states, although not wholly between citizens of the state where the suit was brought and citizens of other states. The petitioning defendant appears from the pleadings to be actually interested in the controversy. Under the act of 1875, “either one or more of the plaintiffs or defendants, actually interested in such controversy, may remove said suit.” Supp. Rev. St. p. 174-, § 2. Accordingly, this suit was properly removed by the petitioning defendant alone. Barney v. Latham, 103 U. S. 205; Kerling v. Cotzhausen, 16 Fed. Rep. 705; Mosher v. St. Louis, etc., Ry. Co. 19 Fed. Rep. 849.
The motion to remand is denied.